


EXHIBIT 10.12


CONCUR TECHNOLOGIES, INC.
FISCAL 2012 CORPORATE BONUS PLAN
This Fiscal 2012 Corporate Bonus Plan applies to all employees of Concur
Technologies, Inc. (“Concur”), other than employees compensated under commission
plans, for fiscal 2012:
1.
Bonuses are earned under this Fiscal 2012 Corporate Bonus Plan if Concur
achieves a target level of fiscal 2012 non-GAAP pre-tax earnings, as determined
by the Compensation Committee of the Board of Directors (the “Corporate Bonus
Plan Target”). Bonuses for each employee shall be paid in an amount equal to the
percentage of the employee's base salary selected by the Chief Executive
Officer, provided that the bonus amount for executive officers of Concur who are
determined by Concur to be subject to Section 16 of the Securities Exchange Act
of 1934 (“Section 16 Officers”), shall be as follows:

Section 16 Officer
Target Cash Bonus
S. Steven Singh, Chief Executive Officer and Chairman of the Board of Directors
N/A
Rajeev Singh, President, Chief Operating Officer, and Director
$575,000
Frank Pelzer, Chief Financial Officer
$375,000
John Love, Chief Technology Officer
$215,000
Robert Cavanaugh, EVP and GM, North America
$265,000
Elena Donio, EVP and GM, SMB
$255,000
Michael Eberhard, EVP and GM, Asia Pacific
$220,000
Isabel Montesdeoca, SVP and GM, EMEA
$120,000
John Torrey, EVP Corporate Development
$275,000
Kyle Sugamele, Chief Legal Officer
$165,000

2.
The target cash bonus is earned and payable if Concur achieves the Corporate
Bonus Plan Target.

3.
For each 1% that actual fiscal 2012 non-GAAP pre-tax earnings exceed the
Corporate Bonus Plan Target, the cash bonus of each eligible employee will be
increased, on a pro-rata basis, by 2.5% up to a maximum of 200% of such
employee's target cash bonus at 100% achievement of the Corporate Bonus Plan
Target.

4.
If actual fiscal 2012 non-GAAP pre-tax earnings, including a charge for the full
amount of the target cash bonus, are less than 100% of the Corporate Bonus Plan
Target, then cash bonuses under the 2012 Corporate Bonus Plan will be paid, but
reduced on a pro-rata basis for all eligible employees such that actual fiscal
2012 non-GAAP pre-tax earnings equals the Corporate Bonus Plan Target, as
determined by the Compensation Committee of the Board of Directors.

5.
The amount of cash bonus payable to each eligible employee can be increased or
reduced at the discretion of the Chief Executive Officer (but, for Section 16
Officers, the amount of cash bonus payable can only be reduced, as determined by
the Compensation Committee of the Board of Directors). To the extent that the
amount of cash bonuses payable to a given Section 16 Officer is reduced, such
reduction will not increase the amount of cash bonus that would otherwise be
paid to the remaining Section 16 Officers.

6.
Non-GAAP pre-tax earnings consists of Concur's GAAP pre-tax earnings for fiscal
2012 adjusted to eliminate share-based compensation expenses, amortization of
acquired intangible assets, the accretion of discount on senior convertible
notes, and income tax expense. In addition, to the extent the Company enters
into Board-approved transactions that are not contemplated in the assumptions
underlying the Company's 2012 operating plan, or to the extent that certain
expenses or losses beyond the control of management are incurred, then it is the
intent of the Compensation Committee of the Board of Directors that for purposes
of evaluating performance against the Corporate Bonus Plan Target, the financial
impact of any such transaction or event occurring in fiscal 2012 shall be
excluded from the calculation of non-GAAP pre-tax earnings (provided that, with
respect to bonus awards intended to qualify under Internal Revenue Code Section
162(m), such adjustment shall only be to the extent permitted by such section
without making such bonus award non-deductible). For such transactions or
events, the financial impact to be excluded from the calculation of non-GAAP
pre-tax earnings, and the specific method by which the associated financial
impact will be calculated, include without limitation the following:

a.
One-time expenses (as defined in the Company's accounting policies and
procedures for acquisition-related expenses) associated with acquisitions;

b.
Additional shares issued in conjunction with an acquisition (which will be
excluded from diluted shares outstanding) and the negative operating results of
an acquisition;

c.
The earnings impact associated with contingent consideration offered in an
acquisition;





--------------------------------------------------------------------------------




d.
The dilutive effect from any contingent consideration associated with
acquisitions (which will be excluded from diluted shares outstanding);

e.
The negative financial results from strategic investments (including any shares
of Company stock issued);

f.
Any reduction in earnings available to common shareholders resulting from the
amount by which the settlement price on options for shares of a joint venture
held by third parties exceeds the related fair value;

g.
Additional shares from equity financing (which will be excluded from the diluted
shares outstanding), excluding stock issued in conjunction with stock based
compensation plans and employee stock purchase program (provided that
Board-approved stock repurchases are not part of this exclusion);

h.
Interest expense associated with debt financing, off-set by any interest earned
on proceeds;

i.
The negative financial impact associated with any divestitures or sales of
assets whether tangible or intangible;

j.
Any impairment or loss of assets resulting from a change in Company strategy or
other extraordinary events beyond the control of the Company such as a natural
disaster, act of terrorism, or war;

k.
Impairment of goodwill;

l.
The financial impact (including defense costs) of actual legal settlements or
accruals for legal settlements for which the Board concludes that the Company
was not culpable but it was in the Company's best interests to settle;

m.
The costs associated with pursuing any claim for damages against a third party
(provided that damage awards and settlement amounts received shall be included)

n.
The negative financial impact of any discontinued operations; and

o.
Any new fees, taxes or expenses incurred to comply with new laws and
regulations.

7.
Only persons employed by Concur prior to July 1, 2012, and continuing such
employment through the end of fiscal 2012 and the date of bonus payment, are
eligible to receive bonuses under this plan, pro rata to their service during
fiscal 2012.

8.
This Fiscal 2012 Corporate Bonus Plan shall be subject to the terms of Concur's
2010 Cash Incentive Plan.

9.
The Compensation Committee of the Board of Directors shall have the authority to
(i) interpret the terms of this Fiscal 2012 Corporate Bonus Plan, (ii) make all
determinations required to be made under this Fiscal 2012 Corporate Bonus Plan,
including determining all questions of policy and expediency pertaining to this
Fiscal 2012 Corporate Bonus Plan, and (ii) correct any defect, supply any
omission, or reconcile any inconsistency in this Fiscal 2012 Corporate Bonus
Plan.





